Exhibit 10.24

DESCRIPTION OF REGISTRANT’S SECURITIES

General

We are authorized to issue 105,000,000 shares of all classes of capital stock,
of which 100,000,000 shares are common stock, $0.001 par value per share, and
5,000,000 shares are preferred stock, $0.001 par value per share. Our capital is
stated in U.S. dollars. As of July 1, 2019 we had 17,388,298 outstanding shares
of common stock and no outstanding shares of preferred stock.

Common Stock

Voting

Holders of our common stock are entitled to one vote for each share held of
record on all matters submitted to a vote of the stockholders, including the
election of directors, and do not have cumulative voting rights. Accordingly,
the holders of a majority of the shares of our common stock entitled to vote in
any election of directors can elect all of the directors standing for election.

Dividends

Subject to preferences that may be applicable to any then outstanding preferred
stock, the holders of common stock are entitled to receive dividends, if any, as
may be declared from time to time by our board of directors out of legally
available funds.

Liquidation

In the event of our liquidation, dissolution or winding up, holders of our
common stock will be entitled to share ratably in the net assets legally
available for distribution to stockholders after the payment of all of our debts
and other liabilities, subject to the satisfaction of any liquidation preference
granted to the holders of any outstanding shares of preferred stock.

Rights and Preferences

Holders of our common stock have no preemptive, conversion or subscription
rights, and there are no redemption or sinking fund provisions applicable to our
common stock. The rights, preferences and privileges of the holders of our
common stock are subject to, and may be adversely affected by, the rights of the
holders of shares of any series of our preferred stock that we may designate and
issue in the future.

Fully Paid and Nonassessable

All of our outstanding shares of common stock are fully paid and nonassessable.

 



--------------------------------------------------------------------------------

Transfer Agent and Registrar

American Stock Transfer & Trust Company, LLC is our transfer agent and registrar
for the common stock.

The Nasdaq Global Market

Our common stock is listed on The Nasdaq Global Market under the symbol “KALV.”

Preferred Stock

Under the terms of our Amended and Restated Certificate of Incorporation, our
board of directors have the authority, without further action by our
stockholders, to issue up to 5,000,000 shares of preferred stock in one or more
series, to establish from time to time the number of shares to be included in
each such series, to fix the rights, preferences and privileges of the shares of
each wholly unissued series and any qualifications, limitations or restrictions
thereon, and to increase or decrease the number of shares of any such series,
but not below the number of shares of such series then outstanding.

Our board of directors may authorize the issuance of preferred stock with voting
or conversion rights that could adversely affect the voting power or other
rights of the holders of our common stock. The purpose of authorizing our board
of directors to issue preferred stock and determine its rights and preferences
is to eliminate delays associated with a stockholder vote on specific issuances.
The issuance of preferred stock, while providing flexibility in connection with
possible acquisitions and other corporate purposes, could, among other things,
have the effect of delaying, deferring or preventing a change in control of us
and may adversely affect the market price of our common stock and the voting and
other rights of the holders of our common stock. It is not possible to state the
actual effect of the issuance of any shares of preferred stock on the rights of
holders of common stock until the board of directors determines the specific
rights attached to that preferred stock.

Anti-Takeover Effects of Provisions of Our Amended and Restated Certificate of
Incorporation, Our Bylaws and Delaware Law

Delaware Anti-Takeover Law

We are subject to the provisions of Section 203 of the Delaware General
Corporation Law. In general, Section 203 prohibits a publicly- held Delaware
corporation from engaging in a “business combination” with an “interested
stockholder” for a three-year period following the time that this stockholder
becomes an interested stockholder, unless the business combination is approved
in a prescribed manner. A “business combination” includes, among other things, a
merger, asset or stock sale or other transaction resulting in a financial
benefit to the interested stockholder. An “interested stockholder” is a person
who, together with affiliates and associates, owns, or did own within three
years prior to the determination of interested stockholder status, 15% or more
of the corporation’s voting stock.

Under Section 203, a business combination between a corporation and an
interested stockholder is prohibited unless it satisfies one of the following
conditions: before the stockholder became

2

--------------------------------------------------------------------------------

interested, the board of directors approved either the business combination or
the transaction which resulted in the stockholder becoming an interested
stockholder; upon closing of the transaction which resulted in the stockholder
becoming an interested stockholder, the interested stockholder owned at least
85% of the voting stock of the corporation outstanding at the time the
transaction commenced, excluding for purposes of determining the voting stock
outstanding, shares owned by persons who are directors and also officers, and
employee stock plans, in some instances; or at or after the time the stockholder
became interested, the business combination was approved by the board of
directors of the corporation and authorized at an annual or special meeting of
the stockholders by the affirmative vote of at least two-thirds of the
outstanding voting stock which is not owned by the interested stockholder.

A Delaware corporation may “opt out” of these provisions with an express
provision in its original certificate of incorporation or an express provision
in its certificate of incorporation or bylaws resulting from a stockholders’
amendment approved by at least a majority of the outstanding voting shares. We
have not opted out of these provisions. As a result, mergers or other takeover
or change in control attempts of us may be discouraged or prevented.

Amended and Restated Certificate of Incorporation and Amended and Restated
Bylaws

Our certificate of incorporation and bylaws contain certain provisions that are
intended to enhance the likelihood of continuity and stability in the
composition of the board of directors and which may have the effect of delaying,
deferring or preventing a future takeover or change in control of the company
unless such takeover or change in control is approved by the board of directors.

These provisions include:

Classified Board. Our certificate of incorporation provides that our board of
directors will be divided into three classes of directors, with the classes as
nearly equal in number as possible. As a result, approximately one-third of our
board of directors will be elected each year. The classification of directors
will have the effect of making it more difficult for stockholders to change the
composition of our board. Our bylaws will also provide that, subject to any
rights of holders of preferred stock to elect additional directors under
specified circumstances, the number of directors will be fixed exclusively
pursuant to a resolution adopted by our board of directors.

Action by Written Consent; Special Meetings of Stockholders. Our certificate of
incorporation provides that stockholder action can be taken only at an annual or
special meeting of stockholders and cannot be taken by written consent in lieu
of a meeting. Our bylaws provide that, subject to any special rights of the
holders of any series of preferred stock, and to the requirements of applicable
law, special meetings of the stockholders can be called only by or at the
direction of the board of directors pursuant to a resolution adopted by a
majority of the total number of directors which our board of directors would
have if there were no vacancies. Except as described above, stockholders are not
permitted to call a special meeting or to require the board of directors to call
a special meeting.

Removal of Directors. Our bylaws provide that our directors may be removed only
for cause by the affirmative vote of at least 66 2/3% of the voting power of our
voting stock, voting

3

--------------------------------------------------------------------------------

together as a single class. This requirement of a supermajority vote to remove
directors could enable a minority of our stockholders to prevent a change in the
composition of our board.

Advance Notice Procedures. Our bylaws provide for an advance notice procedure
for stockholder proposals to be brought before an annual meeting of our
stockholders, including proposed nominations of persons for election to the
board of directors. Stockholders at an annual meeting are only be able to
consider proposals or nominations specified in the notice of meeting or brought
before the meeting by or at the direction of the board of directors or by a
stockholder who was a stockholder of record on the record date for the meeting,
who is entitled to vote at the meeting and who has given our Secretary timely
written notice, in proper form, of the stockholder’s intention to bring that
business before the meeting. Although the bylaws will not give the board of
directors the power to approve or disapprove stockholder nominations of
candidates or proposals regarding other business to be conducted at a special or
annual meeting, the bylaws may have the effect of precluding the conduct of
certain business at a meeting if the proper procedures are not followed or may
discourage or deter a potential acquirer from conducting a solicitation of
proxies to elect its own slate of directors or otherwise attempting to obtain
control of the company.

Super Majority Approval Requirements. The Delaware General Corporation Law
generally provides that the affirmative vote of a majority of the shares
entitled to vote on any matter is required to amend a corporation’s certificate
of incorporation or bylaws, unless either a corporation’s certificate of
incorporation or bylaws requires a greater percentage. Our certificate of
incorporation and bylaws provide that the affirmative vote of holders of at
least 66 2/3% of the total votes eligible to be cast in the election of
directors will be required to amend, alter, change or repeal certain provisions
of the certificate of incorporation and bylaws. This requirement of a
supermajority vote to approve amendments to certain provisions of our
certificate of incorporation and bylaws could enable a minority of our
stockholders to exercise veto power over any such amendments.

Authorized but Unissued Shares. Our authorized but unissued shares of common
stock and preferred stock will be available for future issuance without
stockholder approval. These additional shares may be utilized for a variety of
corporate purposes, including future public offerings to raise additional
capital, corporate acquisitions and employee benefit plans. The existence of
authorized but unissued shares of common stock and preferred stock could render
more difficult or discourage an attempt to obtain control of a majority of our
common stock by means of a proxy contest, tender offer, merger or otherwise.

Exclusive Forum. Our certificate of incorporation provides that, to the fullest
extent permitted by applicable law, the Court of Chancery of the State of
Delaware will be the sole and exclusive forum for (i) any derivative action or
proceeding brought on our behalf, (ii) any action asserting a claim of breach of
a fiduciary duty owed by any of our directors, officers or other employees to us
or our stockholders, (iii) any action asserting a claim against us arising
pursuant to any provision of the Delaware General Corporation Law, our
certificate of incorporation or our bylaws, or (iv) any other action asserting a
claim against us that is governed by the internal affairs doctrine. Any person
or entity purchasing or otherwise acquiring any interest in shares of our
capital stock shall be deemed to have notice of and to have consented to the
provisions of our certificate of incorporation described above. Although we
believe these provisions benefit us by

4

--------------------------------------------------------------------------------

providing increased consistency in the application of Delaware law for the
specified types of actions and proceedings, the provisions may have the effect
of discouraging lawsuits against our directors and officers. The enforceability
of similar choice of forum provisions in other companies’ certificates of
incorporation has been challenged in legal proceedings, and it is possible that,
in connection with one or more actions or proceedings described above, a court
could find the choice of forum provisions contained in our certificate of
incorporation to be inapplicable or unenforceable.

5